

EXCHANGE RIGHTS AGREEMENT
THIS EXCHANGE RIGHTS AGREEMENT (this “Agreement”), dated as of September 28,
2012, is entered into by and among American Realty Capital Trust III, Inc., a
Maryland corporation (the “Company”), American Realty Capital Operating
Partnership III, L.P., a Delaware limited partnership (the “Operating
Partnership”), and Barry Skolnick (the “New Limited Partner”).
RECITALS:
(a)    The Company, together with certain other limited partners, has formed the
Operating Partnership pursuant to the Agreement of Limited Partnership of the
Operating Partnership dated March 31, 2011 the (“Original Partnership
Agreement”), as amended by that certain First Amendment to the Agreement of
Limited Partnership dated January 25, 2012 (the “First Amendment”) and as
amended by that certain Second Amendment to the Agreement of Limited Partnership
dated as of the date hereof (the “Second Amendment” and together with the
Original Partnership Agreement and the First Amendment, as such may be further
amended or amended and restated from time to time, the “Partnership Agreement”).
(b)    Pursuant to the Partnership Agreement, the Limited Partners (as defined
below) directly or indirectly hold units of limited partnership interest
(“Partnership Units”) in the Operating Partnership.
(c)    The Operating Partnership has agreed to provide the Limited Partners with
certain direct or indirect rights to exchange their Partnership Units for cash
or, at the election of the Company, for shares of the Company’s common stock,
$0.01 par value per share (the “REIT Stock”).
Accordingly, the parties hereto do hereby agree as follows:
ARTICLE I    

DEFINED TERMS
All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Partnership Agreement. The following definitions shall
be for all purposes, unless otherwise clearly indicated to the contrary, applied
to the terms used in this Agreement.
“Assignee” means a Person to whom one or more Partnership Units have been
transferred in a manner permitted under the Partnership Agreement, but who has
not become a substituted Limited Partner in accordance therewith.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.
“Cash Amount” means an amount of cash per Partnership Unit equal to the Value on
the Valuation Date of the REIT Stock Amount.

1



--------------------------------------------------------------------------------



“Exchange Factor” means 1.0, provided, that in the event that the Company (i)
declares or pays a dividend on its outstanding REIT Stock in REIT Stock or makes
a distribution to all holders of its outstanding REIT Stock in REIT Stock; (ii)
subdivides its outstanding REIT Stock; or (iii) combines its outstanding REIT
Stock into a smaller number of shares of REIT Stock, the Exchange Factor shall
be adjusted by multiplying the Exchange Factor by a fraction, the numerator of
which shall be the number of shares of REIT Stock issued and outstanding on the
record date for such dividend, contribution, subdivision or combination
(assuming for such purpose that such dividend, distribution, subdivision or
combination has occurred as of such time), and the denominator of which shall be
the actual number of shares of REIT Stock (determined without the above
assumption) issued and outstanding on the record date for such dividend,
distribution, subdivision or combination. Any adjustment to the Exchange Factor
shall become effective immediately after the effective date of such event
retroactive to the record date, if any, for such event.
“Exchanging Partner” has the meaning set forth in Section 2.1 hereof.
“Exchange Right” has the meaning set forth in Section 2.1 hereof.
“Lien” means any lien, security interest, mortgage, deed of trust, charge,
claim, encumbrance, pledge, option, right of first offer or first refusal and
any other right or interest of others of any kind or nature, actual or
contingent, or other similar encumbrance of any nature whatsoever.
“Limited Partner” means any Person, other than the Company, named as a Limited
Partner on Exhibit A, as such Exhibit may be amended from time to time.
“Notice of Exchange” means the Notice of Exchange substantially in the form of
Exhibit B to this Agreement.
“Offering” means the offering of the Company’s common stock, par value $.01 per
share, pursuant to a registration statement on Form S-11 filed with the
Securities and Exchange Commission (Registration No. 333-170298).
“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, estate, or unincorporated organization, or other entity, or a
government or agency or political subdivision thereof.
“REIT Stock Amount” means that number of shares of REIT Stock equal to the
product of the number of Partnership Units offered for exchange by an Exchanging
Partner, multiplied by the Exchange Factor as of the Valuation Date, provided,
that in the event the Company or the Operating Partnership issues to all holders
of REIT Stock rights, options, warrants or convertible or exchangeable
securities entitling the stockholders to subscribe for or purchase REIT Stock,
or any other securities or property (collectively, the “rights”), then the REIT
Stock Amount shall also include such rights that a holder of that number of
shares of REIT Stock would be entitled to receive.
“SEC” means the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------



“Specified Exchange Date” means the tenth (10th) Business Day after receipt by
the Operating Partnership and the Company of a Notice of Exchange; provided,
however, that if the Operating Partnership has more than 99 partners, as
determined in accordance with the provisions of Treasury Regulation Section
1.7704-1(h), then the Specified Exchange Date shall mean the thirty-first (31st)
calendar day after receipt by the Operating Partnership and the Company of a
Notice of Exchange.
“Valuation Date” means the date of receipt by the Operating Partnership and the
Company of a Notice of Exchange or, if such date is not a Business Day, the
first Business Day thereafter.
“Value” means, with respect to shares of REIT Stock, the average of the daily
market price for the five (5) consecutive trading days immediately preceding the
Valuation Date. The market price for each such trading day shall be:
(i)    if the REIT Stock is listed or admitted to trading on the New York Stock
Exchange (the “NYSE”), any other national securities exchange or the Nasdaq
Stock Market (“Nasdaq”), the closing price on such day, or if no such sale takes
place on such day, the average of the closing bid and asked prices on such day;
or
(ii)    if the REIT Stock is not listed or admitted to trading on the NYSE, any
national securities exchange or Nasdaq, the last reported sale price on such
day; or
(iii)    if no sale takes place on such day, the average of the closing bid and
asked prices on such day, as reported by a reliable quotation source designated
by the Company or if the REIT Stock is not then traded on any market, as
determined in good faith by the Company’s Independent Directors (as defined by
the Company’s charter).
In the event the REIT Stock Amount includes rights that a holder of REIT Stock
would be entitled to receive, then the Value of such rights shall be determined
by the independent directors of the Company acting in good faith on the basis of
such quotations and other information as they consider, in their reasonable
judgment, appropriate.
ARTICLE II    

EXCHANGE RIGHT
2.1    Exchange Right. (a) Subject to Sections 2.2, 2.3, 2.4 and 2.5 hereof, and
subject to any limitations under applicable law, the Operating Partnership
hereby grants to the New Limited Partner, and the New Limited Partner hereby
accepts the right (the “Exchange Right”), exercisable (i) on or after one (1)
year after the date of this Agreement or (ii) upon the liquidation of the
Operating Partnership or the sale of all or substantially all of the assets of
the Operating Partnership, to exchange on a Specified Exchange Date all or a
portion of the Partnership Units held by the New Limited Partner at an exchange
price equal to and in the form of the Cash Amount.

3



--------------------------------------------------------------------------------



(b)    The Exchange Right shall be exercised pursuant to a Notice of Exchange
delivered to the Operating Partnership, with a copy delivered to the Company, by
the New Limited Partner who is exercising the Exchange Right (the “Exchanging
Partner”); provided, however, that the Company, on behalf of the Operating
Partnership, may elect, after a Notice of Exchange is delivered, to satisfy the
Exchange Right which is the subject of such notice in accordance with Section
2.2.
(c)    The New Limited Partner may exercise the Exchange Right from time to time
with respect to part or all of the Partnership Units that it owns, as selected
by the New Limited Partner, provided that, except as provided in the Agreement,
a Limited Partner (including the New Limited Partner) may not exercise the
Exchange Right for less than one thousand (1,000) Partnership Units unless such
Limited Partner then holds less than one thousand (1,000) Partnership Units, in
which event the Limited Partner must exercise the Exchange Right for all of the
Partnership Units held by such Limited Partner.
(d)    An Exchanging Partner shall have no right with respect to any Partnership
Units so exchanged to receive any distributions paid after the Specified
Exchange Date with respect to such Partnership Units.
(e)    Any Assignee of the New Limited Partner may exercise the rights of the
New Limited Partner pursuant to this Article 2, and the New Limited Partner
shall be deemed to have assigned such rights to such Assignee and shall be bound
by the exercise of such rights by such Assignee.
(f)    In connection with any exercise of such rights by an Assignee on behalf
of the New Limited Partner, the Cash Amount or the REIT Stock Amount, as the
case may be, shall be satisfied by the Operating Partnership or the Company, as
the case may be, directly to such Assignee and not to the New Limited Partner.
2.2    Option of Company to Exchange for REIT Stock. (a) Notwithstanding the
provisions of Section 2.1, the Company may, on behalf of the Operating
Partnership, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of REIT Stock set forth in the Company’s Articles of
Incorporation), elect to assume directly the Operating Partnership’s obligation
with respect to the Exchange Right and satisfy an Exchanging Partner’s Exchange
Right by exchanging REIT Stock and rights equal to the REIT Stock Amount on the
Specified Exchange Date for the Partnership Units offered for exchange by the
Exchanging Partner, whereupon the Company shall acquire the Partnership Units
offered for exchange by the Exchanging Partner and shall be treated for all
purposes of the Partnership Agreement as the owner of such Partnership Units.
Unless the Company, in its sole and absolute discretion, shall exercise its
right to assume directly the Operating Partnership’s obligation with respect to
the Exchange Right and satisfy the Exchange Right, the Company shall not have
any obligation to the Exchanging Partner or to the Operating Partnership with
respect to the Exchanging Partner’s exercise of the Exchange Right. If the
Company shall exercise its right to satisfy the Exchange Right in the manner
described in the first sentence of this Section 2.2 and shall fully perform its
obligations in connection therewith, the Operating Partnership shall have no
right or obligation to pay any amount to the Exchanging Partner with respect to
such Exchanging Partner’s exercise of

4



--------------------------------------------------------------------------------



the Exchange Right, and each of the Exchanging Partner, the Operating
Partnership and the Company shall, for federal income tax purposes, treat the
transaction between the Company and the Exchanging Partner as a sale of the
Exchanging Partner’s Partnership Units to the Company. Nothing contained in this
Section 2.2 shall imply any right of the Company to require the New Limited
Partner to exercise the Exchange Right afforded to the New Limited Partner
pursuant to Section 2.1.
(b)    In the event the Company shall elect to satisfy, on behalf of the
Operating Partnership, an Exchanging Partner’s Exchange Right by exchanging REIT
Stock for the Partnership Units offered for exchange,
(i)    the Company hereby agrees so to notify the Exchanging Partner within five
(5) Business Days after the receipt by the Company of such Notice of Exchange,
(ii)    each Exchanging Partner hereby agrees to execute such documents and
instruments as the Company may reasonably require in connection with the
issuance of REIT Stock upon exercise of the Exchange Right, and
(iii)    the Company hereby agrees to deliver stock certificates representing
fully paid and nonassessable shares of REIT Stock.
2.3    Prohibition of Exchange for REIT Stock. Notwithstanding anything herein
to the contrary, the Company shall not be entitled to satisfy an Exchanging
Partner’s Exchange Right pursuant to Section 2.2 if the delivery of REIT Stock
to the New Limited Partner by the Company pursuant to Section 2.2 (regardless of
the Operating Partnership’s obligations to the New Limited Partner under Section
2.1)
(a)    would be prohibited under the Articles of Incorporation of the Company,
(b)    if the Company has elected REIT status, would otherwise jeopardize the
REIT status of the Company, or
(c)    would cause the acquisition of the REIT Stock by the New Limited Partner
to be “integrated” with any other distribution of REIT Stock by the Company for
purposes of complying with the registration provisions of the Securities Act of
1933, as amended.
2.4    Payment Date. Any Cash Amount to be paid to an Exchanging Partner shall
be paid on the Specified Exchange Date; provided, however, that the Operating
Partnership may elect to cause the Specified Exchange Date to be delayed for up
to an additional 180 days to the extent required for the Company to cause
additional REIT Shares to be issued to provide financing to be used to make such
payment of the Cash Amount by the Operating Partnership.
2.5    Expiration of Exchange Right. The Exchange Right shall expire with
respect to any Partnership Units for which an Exchange Notice has not been
delivered to the Operating Partnership and the Company on or before December 31,
2099.

5



--------------------------------------------------------------------------------



2.6    Effect of Exchange. Any exchange of Partnership Units pursuant to this
Article 2 shall be deemed to have occurred as of the Specified Exchange Date for
all purposes, including without limitation the payment of distributions or
dividends in respect of Partnership Units or REIT Stock, as applicable.
(b)    Any Partnership Units acquired by the Company pursuant to an exercise by
any New Limited Partner of an Exchange Right shall be deemed to be acquired by
and reallocated or reissued to the Company.
(c)    The Company, as general partner of the Operating Partnership, shall amend
the Partnership Agreement to reflect each such exchange and reallocation or
reissuance of Partnership Units and each corresponding recalculation of the
Partnership Units of the Limited Partners.
ARTICLE III    

OTHER PROVISIONS
3.1    Covenants of the Company. (a) At all times during the pendency of the
Exchange Right, the Company shall reserve for issuance such number of shares of
REIT Stock as may be necessary to enable the Company to issue such shares in
full payment of the REIT Stock Amount in regard to all Partnership Units held by
the New Limited Partner which are from time to time outstanding.
(b)    During the pendency of the Exchange Right, the Company shall deliver to
the New Limited Partner in a timely manner all reports filed by the Company with
the SEC to the extent the Company also transmits such reports to its
stockholders and all other communications transmitted from time to time by the
Company to its stockholders generally.
(c)    The Company shall notify the New Limited Partner, upon request, of the
then current Exchange Factor and such notice will include a reasonable
explanation of the Exchange Factor calculation to be applied at such time.
3.2    Fractional Shares.   (a) No fractional shares of REIT Stock shall be
issued upon exchange of Partnership Units.
(b)    The number of full shares of REIT Stock which shall be issuable upon
exchange of Partnership Units (or the cash equivalent amount thereof if the Cash
Amount is paid) shall be computed on the basis of the aggregate amount of
Partnership Units so surrendered.
(c)    Instead of any fractional shares of REIT Stock which would otherwise be
issuable upon exchange of any Partnership Units, the Operating Partnership shall
pay a cash adjustment in respect of such fraction in an amount equal to the Cash
Amount of a Partnership Unit multiplied by such fraction.

6



--------------------------------------------------------------------------------



3.3    Investment Representations and Warranties. By delivering to the Company a
Notice of Exchange, each Exchanging Partner will be deemed to represent and
warrant to the Company and the Operating Partnership that such Exchanging
Partner is aware of the Company’s option to exchange such Exchanging Partner’s
Partnership Units for REIT Stock pursuant to Section 2.2 hereof and that:
(a)    (i)    Such Exchanging Partner has received and reviewed
(A)    a copy of the prospectus contained in the Registration Statement on Form
S-11 filed by the Company in connection with the Offering, any prospectus
contained in any Registration Statement subsequently filed by the Company, and
any supplement or amendment thereto (each, a “Prospectus”), and
(B)    if the Company is filing reports under the Securities Exchange Act of
1934, as amended, copies of all reports and other filings (the “SEC Reports”),
including Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K, made by the Company with the SEC pursuant to the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder, and understands the risks of, and other considerations relating to,
an investment in REIT Stock.
(ii)    Such Exchanging Partner, by reason of its business and financial
experience, together with the business and financial experience of those
persons, if any, retained by it to represent or advise it with respect to its
investment in REIT Stock,
(A)    has such knowledge, sophistication and experience in financial and
business matters and in making investment decisions of this type that it is
capable of evaluating the merits and risks of and of making an informed
investment decision with respect to an investment in REIT Stock,
(B)    is capable of protecting its own interest or has engaged representatives
or advisors to assist it in protecting its interests and
(C)    is capable of bearing the economic risk of such investment.
(iii)    (A) Such Exchanging Partner is an “accredited investor” as defined in
Rule 501 of the regulations promulgated under the Securities Act.
(A)    If such Exchanging Partner has retained or retains a person to represent
or advise it with respect to its investment in REIT Stock, such Exchanging
Partner will advise the Company of such retention and, at the Company’s request,
such Exchanging Partner shall, prior to or at delivery of the REIT Stock
hereunder,
(I)    acknowledge in writing such representation and

7



--------------------------------------------------------------------------------



(II)    cause such representative or advisor to deliver a certificate to the
Company containing such representations as may be reasonably requested by the
Company.
(b)    (i)    Such Exchanging Partner understands that an investment in the
Company involves substantial risks.
(ii)    Such Exchanging Partner has been given the opportunity to make a
thorough investigation of the activities of the Company and has been furnished
with materials relating to the Company and its activities, including, without
limitation, each Prospectus and the SEC Reports.
(iii)    Such Exchanging Partner has relied and is making its investment
decision based upon the Prospectus and any subsequent Prospectus, the SEC
Reports and other written information provided to the Exchanging Partner by or
on behalf of the Company and, as applicable, such Exchanging Partner’s position
as a director or executive officer of the Company.
(c)    (i)    The REIT Stock to be issued to such Exchanging Partner hereunder
will be acquired by such Exchanging Partner for its own account, for investment
only and not with a view to, or with any intention of, a distribution or resale
thereof, in whole or in part, or the grant of any participation therein.
(ii)    Such Exchanging Partner, if not a natural person, was not formed for the
specific purpose of acquiring an interest in the Company.
(d)    (i)    Such Exchanging Partner acknowledges that
(A)    the shares of REIT Stock to be issued to such Exchanging Partner
hereunder have not been registered under the Securities Act or state securities
laws by reason of a specific exemption or exemptions from registration under the
Securities Act and applicable state securities laws and, the certificates
representing such shares of REIT Stock will bear a legend to such effect,
(B)    the Company’s and the Operating Partnership’s reliance on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of such Exchanging Partner contained herein,
(C)    the REIT Stock to be issued to such Exchanging Partner hereunder may not
be resold or otherwise distributed unless registered under the Securities Act
and applicable state securities laws, or unless an exemption from registration
is available,
(D)    there may be no market for unregistered shares of REIT Stock, and

8



--------------------------------------------------------------------------------



(E)    the Company has no obligation or intention to register such REIT Stock
under the Securities Act or any state securities laws or to take any action that
would make available any exemption from the registration requirements of such
laws.
(ii)    Such Exchanging Partner acknowledges that because of the restrictions on
transfer or assignment of such REIT Stock to be issued hereunder, such
Exchanging Partner may have to bear the economic risk of its investment in REIT
Stock issued hereunder for an indefinite period of time.
(e)    The address set forth under such Exchanging Partner’s name in the Notice
of Exchange is the address of the Exchanging Partner’s principal place of
business or, if a natural person, the address of the Exchanging Partner’s
residence, and such Exchanging Partner has no present intention of becoming a
resident of any country, state or jurisdiction other than the country and state
in which such principal place of business or residence is situated.


ARTICLE IV    

GENERAL PROVISIONS
4.1    Addresses and Notice. Any notice, demand, request or report required or
permitted to be given or made to the Operating Partnership, the Company, the New
Limited Partner or Assignee, as the case may be, under this Agreement shall be
in writing and shall be deemed given or made when delivered in person or when
sent by first class United States mail or by other similarly reliable means of
written communication to the Operating Partnership, the Company, the New Limited
Partner or Assignee, as the case may be, (i) at the address listed on the
records of the Operating Partnership, with respect to the New Limited Partner or
Assignee, and (ii) at 405 Park Avenue, New York, New York 10022, Attn: Chief
Executive Officer, with respect to the Operating Partnership or the Company.
4.2    Titles and Captions. All article or section titles or captions in this
Agreement are for convenience only. They shall not be deemed part of this
Agreement and in no way define, limit, extend or describe the scope or intent of
any provisions hereof. Except as specifically provided otherwise, references to
“Articles” and “Sections” are to Articles and Sections of this Agreement.
4.3    Pronouns and Plurals. Whenever the context may require, any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.
4.4    Further Action and Additional Restrictions. The parties shall execute and
deliver all documents, provide all information and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement.
4.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns.

9



--------------------------------------------------------------------------------



4.6    Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.
4.7    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto.
4.8    Applicable Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law thereof.
4.9    Invalidity of Provisions. If any provision of this Agreement is or
becomes invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.
4.10    Entire Agreement. This Agreement contains the entire understanding and
agreement among the New Limited Partner, the Operating Partnership and the
Company with respect to the subject matter hereof and supersedes any other prior
written or oral understandings or agreements among them with respect thereto.
4.11    Amendment. This Agreement may be modified or amended by a written
instrument signed by a duly authorized representative of each of the Company,
the Operating Partnership and the New Limited Partner.



10



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
THE COMPANY:

AMERICAN REALTY CAPITAL TRUST III, INC.


By:     /s/ Nicholas S. Schorsch        
Name:    Nicholas S. Schorsch
Title:    Chief Executive Officer




OPERATING PARTNERSHIP:

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, INC.

By:    American Realty Capital Trust III, Inc., its general partner


By:     /s/ Nicholas S. Schorsch            
Name:    Nicholas S. Schorsch
Title:    Chief Executive Officer








--------------------------------------------------------------------------------



NEW LIMITED PARTNER:     
/s/ Barry Skolnick        
Barry Skolnick



    



--------------------------------------------------------------------------------



Exhibit A - Exchange Rights Agreement
Name and Address of Limited Partner
American Realty Capital Advisors III, LLC
405 Park Avenue
New York, New York 10022


Barry Skolnick
188 East 64th Street, PH 4
New York, NY 10065

A-1



--------------------------------------------------------------------------------



Exhibit B - Exchange Rights Agreement
Notice of Exchange
The undersigned Limited Partner hereby irrevocably (i) exchanges
                  Partnership Units in American Realty Capital Operating
Partnership III, L.P., in accordance with the terms of the Exchange Rights
Agreement, dated as of                 , 200   (the “Exchange Rights
Agreement”), and the Exchange Right referred to therein; (ii) surrenders such
Partnership Units and all right, title and interest therein; and (iii) directs
that the Cash Amount or REIT Stock Amount (as determined by the Company)
deliverable upon exercise of the Exchange Right be delivered to the address
specified below, and if REIT Stock is to be delivered, such REIT Stock will be
registered or placed in the name(s) and at the address(es) specified below.
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Partnership Units, free and
clear, other than any encumbrance arising pursuant to the Partnership Agreement,
of the rights or interests of any other person or entity; (b) has the full
right, power, and authority to exchange and surrender such Partnership Units as
provided herein; and (c) has obtained the consent or approval of all persons or
entities, if any, (other than consent or approval that may be required of the
Company or the Operating Partnership) having the right to consent or approve
such exchange and surrender on the part of the undersigned.
The undersigned hereby makes the representations and warranties contained in
Section 3.3 of the Exchange Rights Agreement as if such representations and
warranties had been set forth in full in this Notice of Exchange.
Dated:                                                         
 
 
 
 
                                                                  
Name of Limited Partner (Please Print)
Signature guaranteed by:
 
 
 
 
                                                                   
(Signature of Limited Partner)
                                                                     
 
 
 
 
                                                                   
(Street Address)
 
 
 
(City) (State) (Zip Code)
 
 
 
If REIT Stock is to be issued, issue to:


 
Name:                                                       
 
 


B-1

